Title: Virginia Delegates to Benjamin Harrison, 9 July 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. 9th. July 1782.

Your Excellency’s favor of the 29th. of June inclosing a letter to Mr. Irwin & a bill of exchange in his favor from Mr. O. Pollock was received this morning.
The defect of intelligence which rendered our last so uninteresting still continues. In particular we are uninformed of the state & dispositions of the fleets in the West Indies. The report which circulates is that those of the French & Spaniards have left Hispaniola, the former to convoy the Trade of that Island towards Europe, the latter to return to the Havannah.
We have the honor to be with great respect & esteem Yr. Excys. obt. & hbe servts.
J. Madison JrA. Lee
